[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                   SEPT 14, 2006
                                 No. 06-10580                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                            Agency No. A76-900-622

AQDAS YOUSUF DHALA,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                              (September 14, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Aqdas Yousuf Dhala, a native and citizen of India, petitions for review of

the decision of the Board of Immigration Appeals that affirmed the order of the
Immigration Judge denying asylum, 8 U.S.C. § 1158(a)(1); withholding of

removal, 8 U.S.C. § 1231(b)(3); and relief under the United Nations Convention

Against Torture. Because Dhala’s application for asylum was untimely, we

dismiss his petition for review of the denial of his application for asylum. Because

the IJ made an adverse credibility finding and substantial evidence supports the

decision of the IJ, we deny Dhala’s petition for review of the denial of his

application for withholding of removal and relief under the CAT.

                                I. BACKGROUND

      Dhala is a Muslim citizen of India who resided and owned a floral business

in Bombay. He was admitted to the United States on December 3, 1997, with a

valid tourist visa, and was authorized to stay until December 2, 1998. In January

1999, he filed for asylum and withholding of removal based on political opinion,

and included both his wife and daughter in the application. On March 21, 1999,

the Immigration and Naturalization Service issued him a Notice to Appear,

charging him with removability for having remained in the United States longer

than permitted, 8 U.S.C. § 1227(a)(1)(B).

      At his hearing before the IJ, Dhala testified that religious violence between

Hindus and Muslims erupted in India following the destruction of a 400-year-old

mosque in 1992. A militant anti-Muslim political party known as “Shiv Sena” was



                                            2
formed. Dhala asserted that Shiv Sena attempted to extort money from him and

other Muslims beginning in 1993.

      On May 7, 1994, a few days after Dhala had been chosen to lead a group

opposing these extortion threats, several policemen allegedly beat and imprisoned

him. Dhala stated that during the two months he was held in custody, he was

tortured; his life was threatened; his sister was raped on one of the occasions she

came to visit him; and his wife miscarried because of the stress of the ordeal.

Although he was charged with heroin possession, Dhala contended these charges

were fabricated. The charges were later dismissed.

      According to Dhala, he left India in April 1996, three months after the

charges were dismissed. He traveled to Rome, London, and Miami before arriving

in the Bahamas in May. He sought asylum in none of those places. After being in

the Bahamas for 25 days, he returned to Bombay, where he stayed for two months.

He then returned to the United States for a week before traveling to the Bahamas

again, where he remained for six months. While there, he married a Bahamian

woman, despite still being married to his first wife in India. He arrived in the

United States for the final time in 1997.

      The IJ denied Dhala’s application for asylum as untimely, and the IJ denied

Dhala’s claims for withholding of removal and relief under the CAT based on an



                                            3
adverse credibility finding. The IJ found that Dhala’s activities were not consistent

with those of a person fleeing persecution; Dhala lied about his wife miscarrying

their baby; Dhala’s ex-wife submitted a sworn statement contending that his

asylum application had been fabricated; his sister failed to testify that she had been

raped; and Dhala provided no documents corroborating his testimony, even when

certain documents would have been easy to obtain. The BIA adopted the decision

of the IJ.

                           II. STANDARD OF REVIEW

       We review subject matter jurisdiction de novo. See Brooks v. Ashcroft, 283

F.3d 1268, 1272 (11th Cir. 2002). We review the decision of the IJ when the BIA

expressly adopts it. Nreka v. U.S. Att’y. Gen., 408 F.3d 1361, 1368 (11th Cir.

2005). We review findings of fact, including adverse credibility determinations,

under the substantial evidence test. “An IJ’s credibility determinations are also

factual findings, and thus, are also subject to the substantial evidence test, and may

not be overturned unless the record compels that result.” Alim v. Gonzales, 446

F.3d 1239, 1254 (11 th Cir. 2006).

                                 III. DISCUSSION

       Dhala argues that the IJ and BIA improperly denied his petition for asylum,

withholding of removal, and relief under the CAT. We lack jurisdiction over



                                           4
Dhala’s petition regarding asylum because his application for asylum was

untimely. His petition regarding withholding of removal and relief under the CAT

fails because substantial evidence supports the adverse credibility finding made by

the IJ. We address each issue in turn.

                     A. This Court Lacks Jurisdiction over Dhala’s
                Application for Asylum Because It Was Not Timely Filed.

         Dhala’s application for asylum was untimely. Although an untimely asylum

application may be considered if the alien demonstrates extraordinary

circumstances excusing the delay, see 8 U.S.C. § 1158(a)(2)(D), “[n]o court shall

have jurisdiction to review any determination [of timeliness or extraordinary

circumstances].” 8 U.S.C. § 1158(a)(3). This Court lacks jurisdiction to review

the denial of Dhala’s application for asylum, and we dismiss his petition for review

of that decision. See Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1286-87

(11th Cir. 2003); Fahim v. U.S. Attorney Gen., 278 F.3d 1216, 1217-18 (11th Cir.

2002).

               B. Dhala’s Claims for Withholding of Removal and Relief
                  Under the CAT Fail Because the Adverse Credibility
                   Finding Was Supported By Substantial Evidence.

         An alien is entitled to withholding of removal if “his life or freedom would

be threatened on account of race, religion, nationality, membership in a particular

social group, or political opinion.” Mendoza, 327 F.3d at 1287. To obtain relief

                                            5
under the CAT, an alien must establish that it is “more likely than not” he will be

tortured in the country of removal. 8 C.F.R. § 208.16(c)(2). The IJ found that

Dhala lacked credibility and failed to establish his eligibility for withholding of

removal or relief under the CAT.

      Our review of adverse credibility determinations is highly deferential, and

the IJ based his adverse credibility determination on “specific, cogent reasons” that

Dhala has failed to rebut. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287

(11 th Cir. 2005). The IJ credited a sworn statement submitted by Dhala’s ex-wife

in which she stated that Dhala fabricated much of his asylum application, including

the reason he had been imprisoned in India. She stated that Dhala was a drug

dealer who had been seized and imprisoned on genuine suspicion of drug

possession, not because of his political activities.

      The IJ also disbelieved Dhala’s testimony about having been imprisoned for

political reasons because Dhala’s activities were not consistent with someone

fleeing political persecution. According to Dhala, he waited three months after the

charges against him were dropped before fleeing the country. He visited four

different countries on his initial trip but sought asylum in none of them. He then

returned to Bombay for a full two months before leaving again.

      The IJ further refused to credit Dhala’s testimony about what happened to



                                            6
him while he was imprisoned. Dhala alleges that he still possesses visible scarring

from the torture he allegedly suffered there, but failed to provide any evidence or

documentation of this scarring. Indeed, the IJ noted that Dhala presented no

documentation corroborating any of his testimony whatsoever. Although Dhala

responds that he provided corroborating documentation in the form of his arrest

and acquittal records, these documents, as the IJ explained, corroborate that Dhala

was charged with drug possession, not that the charges were fabricated.

      Finally, Dhala’s testimony about the alleged rape of his sister in prison and a

miscarriage suffered by his wife was not credible. Dhala alleged that his sister was

raped while he was in prison, but his sister, who had been granted asylum, did not

testify on his behalf. The IJ found this absence of proof to be telling, especially in

the light of the sworn statement from Dhala’s ex-wife, which explicitly denied that

Dhala’s sister had been raped. Dhala also initially asserted that his wife miscarried

while he was in prison due to the stress of the ordeal, but he later admitted that his

wife had not miscarried.

                                 IV. CONCLUSION

      Dhala’s petition is

      DISMISSED IN PART and DENIED IN PART.




                                           7